

114 S2753 IS: Elevating Educator Preparation Through Innovation Act of 2016
U.S. Senate
2016-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2753IN THE SENATE OF THE UNITED STATESApril 6, 2016Mr. Hatch (for himself, Mr. Bennet, Mr. Cornyn, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend title II of the Higher Education Act of 1965.
	
 1.Short titleThis Act may be cited as the Elevating Educator Preparation Through Innovation Act of 2016.
 2.Definitions under title IISection 200 of the Higher Education Act of 1965 (20 U.S.C. 1021) is amended— (1)by striking paragraph (6) and inserting the following:
				
					(6)Eligible partnership
 (A)Eligible entityIn this paragraph, the term eligible entity means an entity that shall include— (i)a high-need local educational agency; and
 (ii)(I)a high-need school or a consortium of high-need schools served by the high-need local educational agency; or
 (II)as applicable, a high-need early childhood education program. (B)In generalExcept as otherwise provided in section 251, the term eligible partnership means an eligible entity that is in partnership with at least one of the following entities that has a demonstrated record of success with high-need local educational agencies (including addressing the eligible entity’s current human capital needs):
 (i)A partner institution. (ii)A school, department, or program of education within such partner institution, which may include an existing teacher professional development program with proven outcomes within a four-year institution of higher education that provides intensive and sustained collaboration between faculty and local educational agencies consistent with the requirements of this title.
 (iii)A school or department of arts and sciences within such partner institution. (iv)An entity operating a program that provides alternative routes to State certification of teachers.
 (v)A public or private nonprofit educational organization. (vi)An educational service agency.
 (C)Permissive partnersAn eligible partnership may include any of the following: (i)The Governor of the State.
 (ii)The State educational agency. (iii)The State board of education.
 (iv)The State agency for higher education. (v)A business.
 (vi)A teacher organization. (vii)A high-performing local educational agency, or a consortium of such local educational agencies, that can serve as a resource to the partnership.
 (viii)A charter school (as defined in section 4310 of the Elementary and Secondary Education Act of 1965).
 (ix)A school or department within the partner institution that focuses on psychology and human development.
 (x)A school or department within the partner institution with comparable expertise in the disciplines of teaching, learning, and child and adolescent development.;
 (2)in paragraph (22)— (A)in subparagraph (B), by striking the partner institution and inserting an eligible partner described in any of clauses (i) through (vi) of paragraph (6)(B); and
 (B)by striking subparagraph (D) and inserting the following:  (D)prior to completion of the program, attains full State teacher certification or licensure and, with respect to special education teachers, meets the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act.; and
 (3)in paragraph (23)(A), by inserting , which may include through the use of data, including data from interim, formative, and summative assessments, and student growth data, attendance, behavior, and course grades to improve student achievement and to improve classroom instruction after knowledge.
 3.Use of grantsSection 202(c) of the Higher Education Act of 1965 (20 U.S.C. 1022a(c)) is amended— (1)in paragraph (1), by striking and after the semicolon;
 (2)in paragraph (2), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (3)may use not more than 10 percent of grant funds to— (A)encourage the preservice and inservice clinical experiences and interactions of prospective and resident teachers to inform the design of high-quality professional development, as described in section 8101(42) of the Elementary and Secondary Education Act of 1965, and induction programs for new teachers, if the student teaching or teaching residency program school and the placement school of such teachers are served by the same local educational agency;
 (B)improve teacher preparation programs' clinical experiences, interactions, and curricula by identifying skill deficits of prospective teachers; and
 (C)create a feedback loop using data between teacher preparation programs and local educational agencies’ professional development for new teachers.. 
 4.EvaluationsSection 204(d) of the Higher Education Act of 1965 (20 U.S.C. 1022b) is amended to read as follows:  (d)Evaluation and disseminationFrom amounts appropriated under section 209, the Secretary, acting through the Director of the Institute of Education Sciences, shall—
 (1)carry out an independent evaluation to measure the effectiveness of the programs operated by the partnerships assisted under this part;
 (2)report the findings regarding the evaluation to the authorizing committees; and
 (3)disseminate— (A)successful practices developed by eligible partnerships under this part; and
 (B)information regarding such practices that were found to be ineffective..  